UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-KSB ANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended: June 30, 2008 Commission File Number: 0-21271 SANGUI BIOTECH INTERNATIONAL, INC. (Name of Small Business Issuer in Its Charter) Colorado 84-1330732 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. EmployerIdentification No.) Alfred Herrhausen Street 44, Witten Germany 58455 (Address of principal executive offices) (Zip Code) 49 (2302) 915-200 (Issuer’s Telephone Number, including Area Code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, no par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act during the past 12 months (or for such shorter period that a Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
